DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
The Applicants amendments were received on 7/23/21. Claims 1, 3, 5, 6, 7 have been amended. Claims 2 and 4 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2021 are being considered by the examiner.
Claim Objections
Claim 3 objections have been withdrawn because the Applicant has amended the claims.

Claim Rejections - 35 USC § 112
The rejection under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 3 has been withdrawn because the Applicant has amended the claim.
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a) as being anticipated by Naoto et al. (JP2009-218078), on claims 1-4, 6 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 102(a) as being anticipated by Hong et al. (KP10-0509747), on claims 1, 4-6 are withdrawn because the Applicant amended the claims. 

Allowable Subject Matter
Claims 1, 3, 5-7 are allowed due to the Examiner’s amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Karlin on 10/14/2021
The application has been amended as follows: 
Please cancel claim 1
The following is an examiner’s statement of reasons for allowance: the instant claims are to a battery cell, comprising an electrode assembly, an electrode lead connected to the electrode assembly, a pouch case surrounding the electrode assembly and sealed in a state in which the electrode lead extends through the pouch case and is exposed at an outside surface of the pouch case. A fire extinguishing unit disposed in the pouch case and configured to eject a fire extinguishing agent when a temperature of the fire extinguishing unit is equal to or greater than a predetermined limit temperature, wherein the electrode lead is bonded to an electrode tab connected to the electrode assembly and the electrode lead. The fire extinguishing unit extends along a width direction of the battery cell, and wherein the fire extinguishing unit is attached to a bonding portion at which the electrode tab and the electrode lead are bonded to one .
The closest prior art is JP2009-218078 to Naoto et al. discloses a battery cell comprising an electrode assembly, an electrode lead connected to the electrode assembly, a pouch case surrounding the electrode assembly and sealed in a state in which the electrode lead extends through the pouch case and is exposed at an outside surface of the pouch case (19, 18) and a fire extinguishing unit (29) disposed in the pouch case and configured to eject a first extinguishing agent when a temperature of the fire extinguishing unit is equal to or greater than a predetermined limit temperature.
However, the Naoto et al. reference does not disclose, nearly disclose or provide motivation to modify the battery cell to comprise the electrode lead is bonded to an electrode tab connected to the electrode assembly and the electrode lead. The fire extinguishing unit extends along a width direction of the battery cell, and wherein the fire extinguishing unit is attached to a bonding portion at which the electrode tab and the electrode lead are bonded to one another, and the fire extinguishing unit has a shape that is bent around surfaces of the electrode tab and the electrode lead at the bonding portion.
The prior art KP10-0509747 to Hong et al. reference discloses a battery cell comprising an electrode assembly, an electrode lead connected to the electrode assembly, a pouch case surrounding the electrode assembly and sealed in a state in which the electrode lead extends through the pouch case and is exposed at an outside surface of the pouch case and a fire extinguishing unit (130 ) disposed in the pouch case and configured to eject a first extinguishing agent (140) when a temperature of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725